Citation Nr: 1233420	
Decision Date: 09/26/12    Archive Date: 10/09/12	

DOCKET NO.  04-24 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for degenerative arthritis of the right knee, with valgus deformity and tricompartment disease, evaluated as 40 percent disabling prior to July 26, 2010, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from March 1974 to May 1975.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a decision of July 2011, the Board denied entitlement to an evaluation in excess of 40 percent for degenerative arthritis of the right knee with valgus deformity and tricompartment disease prior to July 26, 2010.  In that same decision, the Board awarded a 50 percent evaluation for the Veteran's service-connected degenerative arthritis of the right knee with valgus deformity and tricompartment disease, effective from July 26, 2010.  

In a January 2012 Order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's July 2011 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with a Joint Motion for Partial Remand.  The case is now, once more, before the Board for appellate review.

The Board notes that, at the time of the now-vacated July 2011 Board decision, the Board remanded for additional development the issue of entitlement to a total disability rating based upon individual unemployability.  That development is, presumably, still in progress.  Accordingly, the Board will confine its review to the issue of entitlement to an increased rating for the Veteran's service-connected degenerative arthritis of the right knee.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.



REMAND

On May 19, 2009, the Veteran was afforded a hearing before a traveling Veterans Law Judge at the VARO located in Los Angeles, California.  

In correspondence of May 2012, the Veteran was informed that the Veterans Law Judge who had conducted his May 2009 hearing was no longer employed by the Board.  In that same correspondence, the Veteran was informed that, although a decision could be reached on the appellate record as it currently existed, the Board would like to offer him the opportunity to testify at another hearing.

In May 2012, the Veteran informed the Board that he would like to appear at a videoconference hearing before another Veterans Law Judge at his local RO.  Such hearings are scheduled by the RO.

Accordingly, the case is REMANDED to the RO/AMC for the following action:  

The RO/AMC should take appropriate action to schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO located in Los Angeles, California.  A copy of the letter scheduling the Veteran for that hearing should be included in the claims folder.

Following completion of the above action, the Veterans claims folder, if in order, should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



